DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUS FOR MONITORING WAKE UP SIGNAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM IN CORPORA TED, 'PDCCH-based power saving channel design', R1-1909275, 3GPP TSG RAN WGl #98, Prague, CZ, 17 August 2019 hereinafter D1 [provided by Applicant] in view of VIVO, 'PDCCH-based power saving signal/channel design', R1-1908170, 3GPP TSG RAN WG 1 #98, Prague, CZ, 17 August 2019 hereinafter D2 [provided by Applicant].




the PDCCH configuration including search space configuration information and control resource set (CORESET) configuration information, a search space configuration of the search space configuration information corresponding to a CORESET of the CORESET configuration information and includes information to be used for a wakeup signal (WUS) (configuring CORESETs and search spaces dedicated to PDCCH-WUS, and associating a dedicated wake-up bandwidth part (see sections 2.1.2.1-2.1.2.3)); identifying a PDCCH monitoring occasion for the WUS based on the search space configuration and the CORESET (monitoring PDCCH-WUS at WUS occasion (see section 2.1.1 )); and receiving, from the base station, downlink control information including the WUS by monitoring the PDCCH monitoring occasion, wherein the downlink control information being received based on a power saving radio network temporary identifier (PS-RNTI) which is common for BWPs of the serving cell (wherein a WU-DCI, and accordingly WU-CORESETs and WU-search space sets, can be shared by a group of UEs, which is identified by a new RNTI, e.g., PS-RNTI (see section 2.1.3)).
Claim 1 differs from D1 in the feature of "receiving, from a base station, an RRC message including a PDCCH configuration for a downlink bandwidth part (BWP) of a serving cell". 
However, the different feature would be easily derived from the disclosure of D2 (see section 2.2.3: 'indicating PS-PDCCH configuration in RRC signaling').
Prior to the effective filing date of invention, it would have been obvious to a


As to claim 2, D1 and D2 discloses the method of claim 1, wherein the RRC message further includes information on the PS-RNTI and information on a PS offset, the PS offset being common for the BWPs of the serving cell, and wherein the PS-RNTI and the PS offset are used for receiving the downlink control information including the WUS (D1, see section 2.1.3: "the WU-DCI, and accordingly the WU-CORESETs and WU-search space sets, can be shared by a group of UE, which is identified by a new RNTI, e.g., PS-RNTI", and see section 2.1.1: "a new dedicated search space set for PDCCH-WUS may support configuration of monitoring occasion by an explicit offset value relative to the start of onDuration, rather than by a fixed periodicity value"; D2, see section 2.2.3: 'indicating PS-PDCCH configuration in RRC signaling').  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 3, D1 and D2 further disclose the method of claim 1, wherein the downlink control information including the WUS is received on a special cell (SpCell) (D1, see section 2.1.1: "The cell(s) to monitor PDCCH-WUS, i.e., the cell(s) with wake-up search space set configuration can preferably be PCell and PSCell, but other SCells are not precluded").  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 4, D1 and D2 further disclose the method of claim 1, wherein, in case that a short discontinuous reception (DRX) cycle and a long DRX cycle are configured for the terminal, the PDCCH monitoring occasion is monitored for the downlink control information including the WUS during the long DRX cycle (see D2, see section 2.3 .1; table 2; and figure 3: 'a DRX cycle is configured by multiple periodicity', and 'there are multiple monitoring durations for WUS PDCCH in a long DRX cycle').  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 5, D1 and D2 further disclose the method of claim 1, further comprising: performing a discontinuous reception (DRX) operation based on the received WUS (see D2, see section 2.3 .1; table 2; and figure 3: 'a DRX cycle is configured by multiple periodicity', and 'there are multiple monitoring durations for WUS PDCCH in a long DRX cycle').  In addition, the same suggestion/motivation of claim 1 applies.
	As to claims 6-10, see similar rejections to claims 1-5, respectively.   The claims essentially recite the same limitations from the perspective of the base station, which the prior art reads upon.
	As to claims 11-15, see similar rejections to claims 1-5, respectively.  It is implicit in the prior art that there is structure which performs the transmitting and receiving.  See D1 at 2.1.4.3.  the UE…transmit or receive scheduled data, reference signals, and measurement reports.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2021/0377864 A1 discloses BWP switching and a power-saving signal configuration (fig. 9).
U.S. Publication No. 2021/0368448 A1 discloses PDCCH monitoring and detection of a WUS, as well as BWP switching (para. 0154).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463